DETAILED ACTION
Allowable Subject Matter
Claims 30-39 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination including: An electronic device for a hand-held projectile launcher, having a first portion in front of a light source; a second portion joinable to the first portion to substantially enclose the light source between the first portion and the second portion; and a circuit board electrically connected to the light source at a first end of the circuit board via a connection that holds an exterior surface of the light source at a predetermined longitudinal distance from a second end of the circuit board, wherein the circuit board and the light source are configured to permit relative angular movement between the circuit board and the light source, and wherein the connection is configured to permit the relative angular movement between the circuit board and the light source such that the connection maintains the predetermined longitudinal distance between the exterior surface of the circuit board and the light source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641